DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 4-6 are allowed because the closest prior art fails to teach or suggest wherein the base part comprises support members, each support member comprises (i) an upper part comprising an inverted truncated pyramid shape, an upper part bottom surface with a cross-section, and an upper part upper surface joined to the main body part, (ii) a central part comprising a prism shape having the same cross section as the upper part bottom surface, a central part bottom surface, and a central part upper surface joined to the upper part bottom surface (iii) a lower part comprising a truncated pyramid shape, a lower part upper surface comprising the same shape as the central part bottom surface and joined to the central part bottom surface, and a lower part bottom surface joined to a base plate.  This is shown in Figure 16:

    PNG
    media_image1.png
    505
    668
    media_image1.png
    Greyscale

The closest prior art teaches support structures with the following structures:

    PNG
    media_image2.png
    217
    725
    media_image2.png
    Greyscale

(US 2019/0030825)

    PNG
    media_image3.png
    664
    663
    media_image3.png
    Greyscale

(US 2015/0360421)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 4-6 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743